EXECUTION COPY




AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

     This AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT is dated as of September 1,
2013 (the “Amendment”), and amends that certain Employment Agreement, dated
December 1, 2009 (the “Original Agreement”), by and between Bluehill ID Services
AG, which has changed its name to Identive Services AG, a company limited by
shares under Swiss law and a subsidiary of Identive Group, Inc., a Delaware
corporation (together, the “Company”), and Ayman S. Ashour, a resident of
Switzerland (hereinafter referred to as the “Ashour”), as amended by the
Amendment to Employment Agreement, dated May 31, 2012 (the “First Amendment”),
and the Amendment to Employment Agreement, dated September 27, 2012 (the “Second
Amendment”). This Amendment, the First Amendment, the Second Amendment and the
Original Agreement are collectively referred to herein as the “Agreement.”

     For and in good and valuable consideration, the sufficiency and adequacy of
which is hereby acknowledged, the parties agree to amend the Original Agreement,
as amended to date, as follows:

1.      Position and Responsibilities. Section 1 of the Agreement is hereby
amended and restated to read in its entirety as follows:     (a)      “As and
from September 3, 2013, Ashour shall resign his position and be accordingly
relieved from his obligations as Chief Executive Officer of the Company and any
position he may then hold as an officer, employee or director of any of the
Company’s affiliates, subsidiaries and group companies.     (b)      As and from
September 3, 2013, Ashour shall serve as Non-Executive Chairman of the Board of
Directors of the Company (the “Board”), and shall fully and faithfully perform
such duties and exercise such powers as are incidental to such position. Ashour
shall use his best efforts to apply his skill and experience to perform his
duties hereunder and to promote the interests of the business of the Company. In
particular, Ashour will work closely with the Company’s executive management
team to ensure a smooth transition of his role as former Chief Executive Officer
of the Company. Notwithstanding the foregoing, Ashour may resign from serving as
Non-Executive Chairman at any time or may be removed by the Board from such role
at any time for any reason or no reason. Any such change in status shall not
affect the compensation to which Ashour is entitled under Section 3 hereof.
Ashour agrees to waive cash fees normally awarded to members of the Board,
including as Chairman; however, the Company shall reimburse Ashour for all
reasonable and customary expenses incurred to attend Board meetings or to
conduct other activities as may be requested by the Board from time to time.”  
2.      Term. Section 2 of the Agreement is hereby amended and restated to read
in its entirety as follows:  



- 1 -




BOS 47270562v1

--------------------------------------------------------------------------------



EXECUTION COPY




“This Agreement shall terminate on August 31, 2015 (the “Termination Date”), and
thereafter shall have no further force or effect.”

3.      Compensation. Section 3 of the Agreement is hereby amended and restated
to read in its entirety as follows:     “The Company shall continue to pay
Ashour his current base salary of CHF300,000, less applicable taxes and
withholding, on a monthly basis through the Termination Date as full and final
base salary due and owing to Ashour under the Agreement. For the avoidance of
doubt, the payment of such base salary constitutes an obligation under Swiss
Employment Law.     Ashour expressly waives the right to participate in the
Company’s Incentive Compensation Plan for 2013 or any period subsequent thereto,
and/or any other incentive compensation plan in effect for executive management
of the Company from time to time. Ashour acknowledges and agrees that Sections
3(b) and 3(c) of the Original Agreement have no further force or effect as of
the date hereof and expressly waives any right or entitlement thereunder.”   4. 
    Benefits, Perquisites and Business Expenses. For the avoidance of doubt, all
benefits and perquisites, including reimbursement of all reasonable business
expenses, to which Ashour is entitled under Section 4 of the Agreement will
continue at the current levels in accordance with Company policy until the
Termination Date and will terminate upon the close of business on such date.
Current health and welfare programs will remain in effect through the
Termination Date. The Company acknowledges and agrees with Ashour that a UK car
allowance of GPB1,000 per month, or the Swiss Franc equivalent, has been accrued
but unpaid by the Company since June 1, 2013, and that such allowance (including
any unpaid accrual since June 1, 2013) shall be paid through the Termination
Date.   5.      Stock Options: The Company agrees (a) that any options to
purchase shares of the Company’s common stock (“Stock Options”) that have been
granted by the Company to Ashour on or prior to the Termination Date and remain
unvested as of such Termination Date shall thereupon become fully vested, and
(b) that all Stock Options that remain unexercised as of the Termination Date
shall be exercisable for a period of two years thereafter.   6.     
Termination. Sections 5(a), (b)(iv), (c), and (d) of the Agreement are hereby
deleted and shall have no further force or effect.   7.      In all other
respects, the terms and conditions of the Original Agreement, as amended to
date, are hereby ratified and confirmed in full.   8.      Continuing
Obligations. The parties agree that Sections 6 (Confidential Information), 7
(Notices), and 9 (Arbitration), and 12 (Guarantee of Performance) shall remain
in full force and effect and shall survive the Termination Date.  



- 2 -




BOS 47270562v1

--------------------------------------------------------------------------------



EXECUTION COPY




9.      Governing Law. This Amendment shall be deemed a contract under, and for
all purposes shall be governed by and construed in accordance with the laws of
Switzerland. This Amendment has been drafted in English. In case of
contradictions between the English version and a version prepared in any other
language, the English version shall prevail.   10.      Entire Agreement. The
Agreement, as amended hereby, contains the entire agreement between the parties
hereto with respect to the matters herein and supersedes all prior agreements
and understandings, oral or written, between the parties hereto, relating to
such matters.   11.      Miscellaneous.     (a)      If any provision of this
Amendment shall be fully or partly invalid or unenforceable, the validity and
enforceability of all other provisions shall remain in effect.     (b)     
Ashour acknowledges and agrees that this Amendment may be filed by the Company
with the U.S. Securities and Exchange Commission and any other regulatory body
or legal authority to which the Company is subject.     (c)      No provision of
this Amendment may be amended or waived unless such amendment or waiver is
authorized by the Company (including any authorized officer or committee of the
Board of Directors) and signed by Ashour. No waiver by either party hereto of
any breach by the other party of any condition or provision of this Amendment to
be performed by such other party shall be deemed a waiver of a similar or
dissimilar breach, condition or provision at the same time or at any prior or
subsequent time.     (d)      This Agreement may be executed in one or more
counterparts, each of which when taken together shall constitute one complete
document.  

[Remainder of Page Intentionally Left Blank]



- 3 -




BOS 47270562v1

--------------------------------------------------------------------------------



EXECUTION COPY




Executed this 1st day of September, 2013, in Switzerland.



AYMAN S. ASHOUR






IDENTIVE SERVICES AG




__/s/Ayman S. Ashour    By:__/s/ Werner Vogt____________________  Ayman S.
Ashour    Name:    Werner Vogt      Title:    Member of the Board of Directors 


Acknowledged and agreed to this 1st day of September, 2013.



IDENTIVE GROUP, INC.






By:___/s/ Hans Liebler______________
Name: Hans Liebler
Title: Lead Independent Director






- 4 -




BOS 47270562v1

--------------------------------------------------------------------------------